        Case 4:20-cr-00007-CDL-MSH Document 53 Filed 12/14/20 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.
                                                       Case No.: 4:20-CR-00007-CDL-MSH
 AUBREY CRITTENDEN


                                    CONTINUANCE ORDER

        On December 14, 2020, Chief Judge Marc Treadwell entered Standing Order 2020-13

extending the jury trial moratorium in this District through February 28, 2021 (ECF No. 52).

Pursuant to that order, the jury trial in this case previously scheduled to begin on January 25, 2021

is continued to March 1, 2021. Furthermore, the motion to suppress hearing and final pretrial

conference previously scheduled for December 21, 2020 is rescheduled to February 1, 2021 at 9:00

A.M. The Court adopts the findings in the Standing Order regarding the need for the continuance

and specifically finds that the interests supporting the continuance substantially outweigh the

interest of Defendant and the public in a speedier trial.   The delay occasioned by this continuance

shall be deemed excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. Section

3161.

        It is SO ORDERED, this 14th day of December, 2020.


                                               S/Clay D. Land
                                               HONORABLE CLAY D. LAND
                                               UNITED STATES DISTRICT COURT
